
	
		III
		109th CONGRESS
		2d Session
		S. RES. 541
		IN THE SENATE OF THE UNITED STATES
		
			July 27 (legislative
			 day, July 26), 2006
			Mr. Isakson (for
			 himself, Mr. Chambliss,
			 Mr. Rockefeller, and
			 Mr. Frist) submitted the following
			 resolution; which was considered and agreed to
		
		RESOLUTION
		Congratulating Spelman College on its 125th
		  anniversary. 
	
	
		Whereas, in 1881, Spelman College was established by
			 Sophia B. Packard and Harriet E. Giles, school teachers and Baptist
			 missionaries, in Atlanta, Georgia, for the purpose of educating
			 African-American women and girls;
		Whereas as a result of the benevolence of John D.
			 Rockefeller, Sr., and Laura Spelman Rockefeller, the name of the institution
			 was changed from Atlanta Baptist Female Seminary to
			 Spelman Seminary in honor of the Spelman family;
		Whereas the curriculum expanded to include high school and
			 college classes, and the seminary conferred its first high school diplomas in
			 1887, and its first college degrees in 1901;
		Whereas in 1924, Spelman Seminary officially became
			 Spelman College and grew to become a leading undergraduate institution for
			 African-American women;
		Whereas Spelman College was ranked among the top 75 Best
			 Liberal Arts Colleges according to U.S. News & World Report, 2005
			 edition;
		Whereas the Association of Medical Colleges ranks Spelman
			 College fifth among undergraduate programs for African-American students
			 accepted to medical school, and Spelman is 1 of 6 institutions designated by
			 the National Science Foundation and the National Aeronautics and Space
			 Administration as a Model Institution for Excellence in undergraduate science
			 and math education;
		Whereas Spelman’s ninth President, Beverly Daniel Tatum,
			 has initiated a strategic plan for Spelman (Spelman ALIVE) that
			 includes 5 goals: Academic excellence, Leadership development, Improving the
			 infrastructure, Visibility of accomplishments of the campus community, and
			 Exemplary customer service, all designed to create a vision for Spelman of
			 Nothing Less Than the Best; and
		Whereas Spelman College has prepared more than 6
			 generations of African American women to reach the highest levels of academic,
			 community, and professional achievement: Now, therefore, be it
		
	
		That the Senate—
			(1)congratulates
			 Spelman College on 125th anniversary; and
			(2)commends the
			 President of Spelman College, Dr. Beverly Daniel Tatum, and the administration,
			 faculty, staff, students, and alumnae of the College for their outstanding
			 achievements and contribution to African American education, history, and
			 culture.
			
